PER CURIAM.
|! This appeal arises from the defendant’s conviction and sentence for driving while intoxicated, fourth offense. A review of the appellate record reveals that the trial court failed to rule on the defendant’s motion for post-verdict judgment of acquittal and motion for new trial prior to sentencing the defendant, in accordance with La. C. Cr. P.' arts. 821 and 853.
Accordingly, the defendant’s sentence is hereby vacated and the matter is remanded to the trial court for further proceedings. The defendant may appeal any ad*380verse rulings or any sentence subsequently imposed. State v. Jackson, 614 So.2d 783 (La.App. 2d Cir.1993).
SENTENCE VACATED; REMANDED FOR FURTHER PROCEEDINGS.